ON REHEARING
In this Court’s opinion filed March 21, 1973, we referred to certain earlier Public Service Commission Orders granting “for-hire” permits to other commercial warehouses similar to that of the petitioner herein.
This reference is not to be construed that our Court will or does condone the unbridled and indiscriminate awards of “for-hire” permits to those persons or firms who by subterfuge or artifice “go into” and/or use the warehouse approach method to circumvent our carrier laws.
These laws are designed for the convenience and necessity of the commonalty, a proposition to which this Court is dedicated, and upon the experience, expertise and presentation of supporting evidence by the applicant, all of which are inextricably interwoven. Certainly, any application suggestive of destruction of regulated transportation in this State would be subject to deprecatory treatment.
Petitioner’s years of experience coupled with the record before us demonstrated in only his case that degree of reasonable necessity for issuance of the “for-hire” permit in question.
Accordngly, the petitions for rehearing filed herein are denied.
CARLTON, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.